Citation Nr: 1106099	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1967 to March 1969.  
He died on November [redacted], 2004.  The appellant is the Veteran's 
surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
the cause of the Veteran's death.  A timely appeal was noted with 
respect to that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's death certificate lists gastrointestinal bleeding, 
emesis, liver failure, and hepatitis C as factors contributing to 
his death.  The appellant and some of the physicians who treated 
the Veteran during his lifetime, have suggested that an in-
service blood transfusion may have caused his hepatitis C, as he 
had no other known risk factors for the disorder.  According to 
the Veteran's service treatment records, in April 1968, he was 
cross matched for a possible blood donation as a result of a 
gunshot wound to the left leg, but it is unclear from that record 
and subsequent surgical notes whether a transfusion actually took 
place.  An October 2002 private hospital report reflects that the 
Veteran had cirrhosis of the liver secondary to hepatitis C and 
alcohol abuse (a copy of this hospital record subsequently 
submitted deleted the reference to ETOH as a cause).  The 
appellant is not competent to comment on medical causation of the 
Veteran's hepatitis C, and the opinions submitted by his treating 
physicians did not specifically address whether hepatitis C or 
any service-connected disability either caused or "contributed 
substantially or materially" to the Veteran's demise.  See 38 
C.F.R.     § 3.312.  The Board notes such conditions as 
gastrointestinal bleeding and emesis were listed as other 
significant contributory conditions on the Veteran's death 
certificate.  Thus, the Board finds it necessary to remand the 
matter to the RO for a medical opinion.  

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision indicating 
that 38 U.S.C.A. § 5103(a) notice for a Dependency and Indemnity 
Compensation (DIC) case must include: (1) a statement of the 
conditions, if any, for which a Veteran was service-connected at 
the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The appellant has not 
received the type of notice contemplated in Hupp.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant and her 
representative with a corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) which contains the following: 

i.  A statement of the conditions for 
which the Veteran was service-connected at 
the time of his death (residuals of 
gunshot wound, left leg, 30 percent).

ii.  An explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected in accordance with Hupp, 
supra.  

2.  Thereafter, the Veteran's claims file 
should be reviewed by a VA physician for a 
medical opinion concerning the cause of the 
Veteran's death  The examiner's attention is 
invited to service treatment records, dated 
in April 1968, reflecting that the Veteran 
suffered a gunshot wound to his right leg and 
that he was typed and crossmatched for two 
units of blood for his surgery, and 
subsequent surgical notes.  

After reviewing the available service 
treatment records, the examiner is asked to 
render a finding, if possible, as to whether 
it is at least as likely as not (50 percent 
probability or greater) that the Veteran 
hepatitis C was contracted in service.  If it 
is found that the Veteran's hepatitis C at 
least as likely as not owes its etiology to 
active service, the examiner should then 
provide an opinion as to whether hepatitis C  
caused or substantially and materially 
contributed to the Veteran's death.  

A complete rationale for all opinions 
expressed should be set forth in the medical 
opinion.  The claims folder must be made 
available to the physician issuing the 
opinion for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report.

3.  The RO should then readjudicate the issue 
on appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If the issue on appeal 
continues to be denied, the appellant and her 
representative must be provided a supplemental 
statement of the case.  The appellant must then 
be given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
